In the Supreme Court of Georgia



                                  Decided: February 15, 2021


               S20A1157. CARSTON v. THE STATE.


     NAHMIAS, Presiding Justice.

     Appellant Jerry Carston was convicted of malice murder and

related firearm and gang crimes after he shot and killed Quinton

Williams, who had left Appellant’s gang. In this Court, Appellant

argues that the trial court erred by supposedly preventing his

counsel from questioning one of the State’s witnesses about pending

felony charges and by admitting into evidence a video recording of a

gang beating of Williams that did not involve Appellant. We

conclude that Appellant has not shown that the trial court imposed

any unreasonable limitation on questioning the State’s witness and

that the video was properly admitted, so we affirm. 1


     1The crimes occurred on July 24, 2016. In October 2016, a Troup County
grand jury indicted Appellant for malice murder, possession of a firearm
      1. When viewed in the light most favorable to the verdicts, the

evidence presented at Appellant’s trial showed the following. In the

early evening of July 24, 2016, Corderde’z Robinson was driving a

car in LaGrange with Appellant, who was then 15 years old and a

member of the Bishop Bloods gang, a subset of the national Bloods

gang that has about 40 members in Troup County. Appellant used

Robinson’s cell phone to send a series of text messages to Appellant’s



during the commission of a felony, possession of a handgun by a person under
18 years old, and six counts of violating the Street Gang Terrorism and
Prevention Act. The murder and the two gun charges each were the predicate
for two gang charges: one for “participat[ing] in criminal gang activity” in
violation of OCGA § 16-15-4 (a) and one for committing an offense to “increase
[Appellant’s] status or position in a criminal street gang” in violation of OCGA
§ 16-15-4 (b). Miracle Ramsey was indicted with Appellant for malice murder
and two gang charges; as part of a negotiated guilty plea, she agreed to testify
truthfully at Appellant’s trial, pled guilty to aggravated assault, and was
sentenced to serve 15 years in prison and five years on probation. Appellant
was tried from August 21 to 24, 2017. The jury found him guilty of all counts,
and the trial court sentenced him to serve life in prison for malice murder; 20
years in prison for each of the six gang counts, with two of those sentences
consecutive and the remaining four concurrent; five consecutive years for
possession of a firearm during the commission of a felony; and five concurrent
years for possession of a handgun by a person under 18. Appellant filed a
timely motion for new trial, which he amended with new counsel in April 2019.
After a hearing, the trial court denied the motion in December 2019. Appellant
then filed a timely notice of appeal, and the case was docketed to the August
2020 term of this Court and submitted for decision on the briefs.

                                       2
girlfriend, Miracle Ramsey. Phone records show that Appellant

asked Ramsey to “do [him] a favor” and “set [ ] up” Williams. When

Ramsey replied that she was busy, Appellant said that it would be

“quick” and he “need[ed] this for another stain.”2 Ramsey then

agreed and asked for details about what she was supposed to do.

Appellant answered, “Ima tell ya but do you no he gotta die right.”

Appellant said he would pick up Ramsey, telling her it was “just me

& my bishop” in the car.

     After Appellant and Robinson picked up Ramsey, they drove to

an apartment complex on North Cary Street. Robinson, who was

good friends with Williams, saw Williams at the apartment complex,

got out of the car, and talked to him briefly, while Appellant and

Ramsey waited in the car. When Robinson got back in the car,

Appellant asked if that was Williams, and Robinson said yes.

Appellant then told Robinson to drive a little further into the


     2 Robinson testified that “stain” means rank in the gang, and the State’s
expert on gangs further explained that “earn[ing] stain” means “gain[ing]
authority within the gang.”
                                       3
apartment complex and used Robinson’s phone to call Jamius

Gunsby, a higher-ranking member of the Bishop Bloods. Putting the

call on speaker phone, Appellant asked Gunsby if Williams was a

“dub,” meaning someone who is not in the gang anymore; Gunsby

said yes. Appellant asked if he had a “green light”; Gunsby again

said yes.3 Appellant then got out of the car.

      Two witnesses testified about what they saw at the apartments

that evening. A woman was outside near her apartment on North

Cary Street when she saw a car come into the apartments’ parking

lot. A person wearing a black shirt, black Adidas pants, and

something covering “between the face and neck area” got out of the

car. The driver said something like, “There he is,” or “Go get him.”

The witness turned away and then she heard a gunshot. Another

woman, who lived in a house near the entrance to the apartments,




      3 Robinson understood the “green light” discussion to mean that
Appellant could “proceed to fight” Williams. The gang expert testified that the
phrase “green light” can be used “to get permission” to, among other things,
“do harm . . . to another individual.”
                                       4
looked out her window after she heard about four gunshots and saw

a young man lying on the ground and another young man, who

looked like a teenager and was wearing a black t-shirt, running up

the sidewalk on North Cary Street. She called 911.

     Police officers found Williams lying dead on the sidewalk along

North Cary Street. He died from five gunshot wounds, one in his jaw

and four in his lower abdomen; five bullet casings were found near

his body. The shots were fired from between a few inches and a few

feet away. The medical examiner testified that the trajectories of the

bullets were consistent with Williams lying on his back on the

pavement when he was shot in the abdomen.

     Robinson testified that after Appellant got out of the car,

Robinson and Ramsey drove to a nearby store, where they stayed for

a short time before driving back toward the apartment complex.

They picked up Appellant after he ran out of the bushes; he then

told Robinson to “Get me the ‘F’ out of here.” Robinson saw that

Appellant was holding a pistol and wearing a camouflage mask, a

                                  5
black long-sleeve shirt that said “Local Trap Star” in white writing,

and black pants. While laughing, Appellant told Ramsey that he had

“shot somebody” for “gang-related” reasons.4

      Robinson drove Appellant and Ramsey to the home of

Christopher Love, another member of the Bishop Bloods gang. When

they arrived, Robinson heard Appellant tell Love, “Man, I shot him,

bro. . . . He ain’t had nothing to do with it. I shot him, bro. I don’t

care,” and, “Pete said we ain’t dubbing him out of the hood no more.

We double-deucing him out the hood.” Love told Appellant that he

was “stupid,” but Appellant said, “Man, he’s just a free stain.”

Ramsey saw Appellant give the gun he had to Love. 5



      4 A surveillance video recording from a business near the apartments
shows Williams walking toward the apartments and then a car driving by in
the same direction less than a minute later. The same car passes the camera
again, driving in the opposite direction, about a minute and 20 seconds later.
The car is off-screen for about two-and-a-half minutes before returning,
waiting briefly in the driveway of a business across the street from the camera,
and then driving toward a man running from the direction of the apartments
wearing a black shirt with something white in the center. The man gets into
the car, which drives away from the apartments.
      5 Robinson understood “dubbing” to mean fighting and “double-deucing”

to mean killing. The gang expert testified that “Pete” was the head of the

                                       6
      After visiting Love, Appellant and Ramsey parted ways with

Robinson. Appellant and Ramsey went to his house, where he took

a shower and then logged onto Facebook to watch for reports of

Williams’s death, laughing as he saw “RIP posts.” Robinson went

home, called his football coach Ricky Edmundson, and told

Edmundson what had happened. The next day, they went to the

police department and reported it. Police detectives obtained a

search warrant for Appellant’s house, where they found a




Bishop Bloods in Georgia. The expert also testified that being “dubbed out”
sometimes means getting “blessed” out of the gang with no violence, while
“double-deucing” means letting a former gang member “know that because
they’re no longer a part of us, they will bleed.” The expert explained that the
practice of “blood in, blood out” is common among Bishop Bloods members.
“Blood in” means showing a willingness to bleed for the gang to show strength
and loyalty, and “blood out” means that a member will have to “fight their way
out” and is “going to bleed to get out of this gang, even death.”
       As discussed further in Division 3 below, the State introduced into
evidence a video of Williams being “beat in” to the Bishop Bloods gang. The
fact that Williams later left the gang was supported by testimony from Ricky
Edmundson, a football coach who did outreach in the community and hired
Williams. Edmundson testified that he knew that Williams had been in a gang
and told Williams that he did not want “any kind of outside trouble.” Williams
responded that Edmundson “didn’t have anything to worry about” and that “he
was working on something.” This conversation happened about a month before
Williams was killed. Shortly after the conversation, Williams told Edmundson
that he was “free.”
                                         7
camouflage neck gaiter, a long-sleeve black shirt that said “Local

Trap Star” in white writing, and black Adidas pants. Later testing

showed that the shirt had gunshot primer residue on it, although

the pants and gaiter did not.

     Appellant does not challenge the legal sufficiency of the

evidence supporting his convictions. Nevertheless, in accordance

with this Court’s soon-to-end practice in murder cases, we have

reviewed the record and conclude that, when viewed in the light

most favorable to the verdicts, the evidence presented at trial and

summarized above was sufficient to authorize a rational jury to find

Appellant guilty beyond a reasonable doubt of the crimes of which

he was convicted. See Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt

2781, 61 LE2d 560) (1979). See also Vega v. State, 285 Ga. 32, 33

(673 SE2d 223) (2009) (“‘It was for the jury to determine the

credibility of the witnesses and to resolve any conflicts or




                                 8
inconsistencies in the evidence.’” (citation omitted)).6

      2. Appellant contends that the trial court violated his

constitutional right to confront the witnesses against him by

preventing him from cross-examining Robinson about unrelated

pending felony charges. The record shows no such violation.

      The Confrontation Clause of the Sixth Amendment to the

United States Constitution “guarantees to the defendant the right

to inquire about a witness’s . . . pending criminal charges in an effort

to show that the witness has ‘possible biases, prejudices, or ulterior

motives’ that may influence his testimony.” Wright v. State, 279 Ga.

498, 499 (614 SE2d 56) (2005) (citation omitted). However, the

Confrontation Clause does not guarantee “cross-examination that is

effective in whatever way, and to whatever extent, the defense might

wish,” and “[l]imitations on cross-examination are generally



      6 We remind litigants that this Court will end our practice of considering
the sufficiency of the evidence sua sponte in non-death penalty cases with cases
docketed to the term of court that began in December 2020. See Davenport v.
State, 309 Ga. 385, 399 (846 SE2d 83) (2020). The Court began assigning cases
to the December term on August 3, 2020.
                                        9
reasonable so long as the court does not cut off all inquiry on a

subject that the defense is entitled to cross-examine on.” Shaw v.

State, 301 Ga. 14, 19 (799 SE2d 186) (2017) (citations and

punctuation omitted).

     Appellant has not shown that the trial court placed any actual

limitation on the questioning of Robinson about his pending charges.

At the time of Appellant’s trial, Robinson was detained in the Troup

County Jail on charges of burglary and armed robbery from

unrelated   incidents.   Before   Robinson began testifying,    the

prosecutor asked the court to prohibit Appellant from asking about

these charges, but the court declined to do so, saying that defense

counsel could ask whether Robinson was getting a deal on the

charges in exchange for testifying and might ask other questions

that would be proper; the court told the prosecutor to object if he

believed that a question was improper. When the prosecutor later

objected to a question about the pending charges posed at the start

of Robinson’s cross-examination, the court had an off-the-record

                                  10
bench conference with the lawyers, but the court never ruled on the

objection on the record. 7 Moreover, without objection, Appellant’s

counsel then asked Robinson (and later also asked the lead detective

and Edmundson) several questions related to the pending charges,

and the prosecutor asked Robinson if he had a deal with the State

regarding those charges; Robinson said he did not. Appellant’s

counsel also sought to impeach Robinson in other ways, including by

questioning Robinson about his potential complicity in, but lack of

charges related to, Williams’s murder.

      Given the trial court’s ruling declining to prohibit Appellant

from asking any questions about Robinson’s pending charges, and

the questions that defense counsel and the prosecutor then asked

about those charges, Appellant has failed to demonstrate that the

court imposed any actual limitation on his questioning, much less

an unreasonable restriction. See, e.g., Watkins v. State, 276 Ga. 578,


      7 Appellant does not identify any such ruling in the record, and neither
party asserts that the court made a clear ruling on the State’s objection during
the off-the-record bench conference.
                                      11
582-583 (581 SE2d 23) (2003) (holding that the trial court did not

impermissibly restrict cross-examination where the only limitation

concerned the specific nature of the pending criminal charges and

“the jury learned through . . . cross examination that [the witness]

had charges currently pending against her, that she had been

indicted by a grand jury, and the month and year when she had been

indicted,” as well as “whether her testimony at trial was related to

the pending charges against her” (footnote omitted)); Turtle v. State,

271 Ga. 440, 444 (520 SE2d 211) (1999) (concluding that there was

no error where the trial court actually permitted defense counsel to

question the witness about the topics at issue). Compare Hines v.

State, 249 Ga. 257, 260 (290 SE2d 911) (1982) (holding that the trial

court abused its discretion by prohibiting all inquiry into the

witness’s pending charges).

     3. Appellant also contends that the trial court erred by

admitting into evidence a video recording of Bishops Bloods

members beating Williams. Appellant argues that because he did

                                 12
not appear in the video, it was not relevant and was highly

prejudicial. We disagree.

     (a) The State introduced into evidence a video recording

showing members of the Bishop Bloods gang beating Williams, who

has a red bandana tied around his wrist; red is a color associated

with that gang. In the video, which is a total of 29 seconds long,

Williams is seen in a wooded area, surrounded by four young men

who repeatedly punch him; he makes some ineffectual attempts to

fight back. The fighting stops twice: once when the group gets too

close to some bushes, and once when Williams falls to the ground.

The State’s gang expert explained that the video depicted a “beat

in,” in which Williams was beaten to show his worthiness to be in

the gang. Appellant is not in the video, but he was sent the video by

a member of the gang through a group message on Facebook on April

18, 2016, and about 30 seconds later, Appellant responded, “Hi[s]

a[ss] got pained.”

     When the State sought to admit the video recording into

                                 13
evidence during the gang expert’s testimony, Appellant objected,

arguing that the video was irrelevant because it was taken over

three months before the murder and Appellant was not in the video.

The State responded that the video was relevant to show the

existence of the Bishop Bloods gang and to show motive. The trial

court overruled the objection, and the video was then admitted and

played for the jury.

     (b) Evidence is relevant if it has “any tendency to make the

existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without

the evidence,” OCGA § 24-4-401, and “[a]ll relevant evidence shall

be admissible, except as limited by constitutional requirements or

as otherwise provided by law or by other rules,” OCGA § 24-4-402.

We review the trial court’s decision to admit evidence for abuse of

discretion. See Anglin v. State, 302 Ga. 333, 335 (806 SE2d 573)

(2017).

     The video was relevant and probative to show the existence of

                                14
the Bishops Bloods gang and, because Appellant was sent the video

and responded to it on Facebook, Appellant’s association with the

gang. See OCGA § 16-15-3 (3) (“The existence [of a criminal street

gang] may be established by evidence of . . . distinguishing

characteristics, including, but not limited to, common activities,

customs, or behaviors.”). Moreover, the video helped to establish

Appellant’s motive to murder Williams. There was evidence that the

Bishop Bloods gang had a “blood in, blood out” practice. See footnote

5 above. The video indicated that Appellant knew that Williams had

been “blood in” with this beating three months before the murder,

and supported the State’s theory that Appellant’s killing of Williams

served as the “blood out.” Thus, the trial court did not abuse its

discretion in concluding that the video was relevant. See Anglin, 302

Ga.   at 336-337    (concluding   that   evidence   regarding gang

membership was relevant to and probative of the defendant’s motive

because it provided context for the charged crimes).

      Appellant also argues that the video should have been excluded

                                  15
under OCGA § 24-4-403 (“Rule 403”) because its probative value was

substantially outweighed by its prejudicial effect. Appellant did not

make this argument at trial, so we review this claim only for plain

error. See OCGA § 24-1-103 (d). There was no error at all.

     Under Rule 403, “[r]elevant evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair

prejudice[.]” Anglin, 302 Ga. at 337. But as we have repeatedly

explained:

     “Rule 403 is an extraordinary remedy, which should be
     used only sparingly, and the balance should be struck in
     favor of admissibility. Thus, in reviewing issues under
     Rule 403, we look at the evidence in a light most favorable
     to its admission, maximizing its probative value and
     minimizing its undue prejudicial impact.”

Id. (citation omitted). As just discussed, the video of Williams’s gang

“beat in” was highly probative to establish Appellant’s motive for the

murder and its relationship to gang activity. See id. And the video

was not unduly prejudicial, particularly because Appellant himself

was not in the video beating Williams. Accordingly, the trial court

did not abuse its discretion in admitting the video. See, e.g.,
                                  16
Middlebrooks v. State, Case No. S21A0381, 2021 WL 375271, at *3

(decided Feb. 1, 2021); Jackson v. State, 306 Ga. 706, 710 (832 SE2d

809) (2019); Worthen v. State, 306 Ga. 600, 606-607 (832 SE2d 335)

(2019).

     Judgment affirmed. All the Justices concur.




                                17